Citation Nr: 1541785	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

3.  Entitlement to service connection for a left collar bone disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision.

The issues of service connection for psychiatric, left collar bone and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifest during service, in the initial post-service year, and is not attributable to service.  


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and personnel records, and post-service medical records have been obtained and associated with the record to the extent possible.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no other additional guidance or assistance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of tinnitus.  There is no discharge examination of record.  However, all of the STRs have been requested.  The Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

In October 2010, the Veteran stated that he was stationed in an artillery unit and was exposed to chemical gunpowder and other ammunition.  He indicated that he was exposed to acoustic trauma which he believes affected his hearing.  The personnel records confirm that the Veteran had combat training and work as a canner.  However, his military occupational specialty was as a cook.  

Since the Veteran complained of current tinnitus and loud noise exposure during service, he was afforded a VA audiological examination in June 2011.  At that time, he reported the same inservice noise exposure and no post-service recreational noise exposure.  Significantly, he reported post-service employment noise exposure as a welder in steel mills where he had worked for 25 years.  He related that he currently had tinnitus which was present most of the time and was bilateral in nature.  The onset was approximately three years previously with no specific triggering event.  

The examiner opined that the Veteran's tinnitus was less likely as not due to inservice noise exposure.  The examiner noted that only the pre-induction physical was available for review.  However, the examiner noted the Veteran reported that the onset of tinnitus occurred three years previously, or 40 years post-service and after he had worked in the steel mills for 25 years.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The examiner was aware of the Veteran's medical history to specifically include both inservice and post-service noise exposure which was considered, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his tinnitus is due to inservice noise exposure.  However, the Veteran's opinion by itself is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The Veteran told the VA examiner that the onset of the tinnitus began spontaneously three years previously which was over four decades after he was discharged from service and following a career as a welder in the steel mines which included noise exposure.  Thus, the examiner's opinion is supported by the facts of this case and is afforded more probative value than the Veteran's assertions.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and service connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.  


REMAND

With regard to the claimed left collar bone and left shoulder disabilities, the Veteran maintains that he was in a motor vehicle accident (MVA) while stationed in Germany, but has provided no other details.  The AOJ should request that the Veteran provide further details in an attempt to confirm this event and obtain any police report of hospitalization records.  Also, since the STRs appear incomplete, the Veteran should also be afforded a VA examination.

With regard to psychiatric disability, the Veteran has asserted that an ammunition dump was blown up by the enemy when he was on duty which terrified him and made him afraid for his life.  He said that service member S.E. was killed during this incident on May 19, 1969.  Although the AOJ indicated that there was insufficient evidence to attempt to verify this stressor, contained in the record is an event, a date, and a name of the person purportedly killed.  Thus, an attempt should be made to verify the stressor with the Joint Service Records Research Center (JSRRC).  Also, the Veteran has not been examined for PTSD or other psychiatric disability.  VA records reflect a diagnosis of MDD, but there is no medical opinion regarding whether it is related to this incident or otherwise to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information regarding the claimed inservice MVA in Germany.  It should be determined if there are any official records, such as a police report, as well as whether the Veteran received medical treatment at a hospital or medical facility.  If so, those records should be obtained.  

2.  After the foregoing development has been accomplished, Schedule the Veteran for a VA examination to determine the nature and etiology of any current left collar bone and shoulder disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether any current left collar bone and shoulder disabilities had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should discuss the Veteran's report of an inservice MVA as well as any other pertinent evidence that has been added to the record.  The examiner should provide a complete explanation for all opinions expressed and conclusions reached.  

3.  An attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include through a JSRRC search.  The JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and the stressor statement.  The Veteran presents the following stressor: on May 19, 1969, the enemy blew up an ammunition dump and S.E. was killed.  JSRRC should indicate if this stressor is confirmed. 

4.  After the development has been accomplished, schedule the Veteran for a VA psychiatric examination.  The record must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD and MDD.  The examiner should provide an opinion as to whether any current psychiatric disorder, including PTSD and MDD, had its clinical onset during active duty or is related to any inservice disease, injury, or event, to include the alleged stressor event.  The examiner must provide a comprehensive report including a complete explanation  for all conclusions reached. 

5.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


